 360DECISIONS OF NATIONAL LABOR RELATIONS -BOARDUnited States Postal ServiceandSedalia,Mo.Local,American Postal Workers Union, AFL-CIO. Case 17-CA-11135(P)-30 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 28 February 1983 Administrative LaW Judge-Michael D. Stevenson issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National LaborRelationsBoard has consid-ered the decision and the record in light of the ex-ceptions and briefs' and has decided to affirm thejudge's rulings,findings, and conclusions- only totheextentconsistentwith thisDecisionandOrder. 2'-The judge, found that' the Respondent violatedSection 8(a)(5) by unilaterally reducing rest breaksfor certain clerical employees from 15 to 10 min-uteswithout notifying and bargaining with theUnion. The Respondent has excepted to this find-ing and for the reasons set forth below we dismissthis allegationof the complaint.-The Respondent operates a postal facility at Se-dalia,three shifts (hereinafter called Tours) and at alltimes materialherein have been represented by theAmerican Postal Workers Union or its Sedalia, Mo.Local.3''The Respondent has requested oral argument The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties,The American Postal Workers Union has filed a motion to intervene inthis proceedingThe Respondent opposes the motion and argues thatthere is no rule authorizing intervention before the BoardWe grant thePostalWorkers'motion to interveneWe have further considered thestatements made by the Postal Workers in connection with its motion tointervene,the Respondent's supplemental brief in response to these state-ments, and the Postal Workers' reply to the Respondent's supplementalbrief In so doing we find no merit,in the Respondent's objections filedwith respect to the Postal Workers'reply brief and we deny the Re-spondent'smotion for leave to file a further supplemental briefFurthermore,the General Counsel has filed a motion to strike appendi-ces 1, 2, and 3 of the Respondent's brief Appendices 1 and 2 are copiesof dismissal letters signedby theRegional Directors for Regions 9 and 5,respectivelyAppendix 3 is an order granting a motion to intervene in aproceeding before Region 21 The General Counsel argues that the docu-ments were never offered at hearing nor admitted into evidence and thatithas not had an opportunity to cross-examine witnesses with respect tothe documents No purpose is served by granting the General Counsel'smotion and we shall therefore deny it2 In the absence of exceptions we adopt thejudge's conclusions thatthe Respondentviolated Sec 8(a)(1) of the Act by its supervisor Chap-man making various threats to employees3The complaint alleges and the Respondent's answer admits that theSedalia,Mo Local is the collective-bargaining representative of the cleri-cal employees However, for the first time in its exceptions before theBoard, the Respondent contends that the American Postal WorkersUnion itself,and not the local, is the exclusive bargaining representativeSince at least 1959 the Respondent's policy hasbeen to permit its clerical employees-two 10-minuterest breaks during each of the three Tours.Begin-ning in 1973, notification of this policy was postedby the Respondent in the former breakroom on thesecond' floor of the facility and later in June 1981posted in the present breakroom on' the first floor.The sign stated: "'Please- Limit Rest. Breaks to 10Minutes." The terms of this rest break policy werenever set ' forth in the collective-bargaining agree-ments applicable during this period.The recordindicatesthat clerical employees whoworked on ToursI and IIfollowed this policy, butthat the regular clerical employees on Tour III didnot.According to the credited testimony of eightclerical employeeswho work on Tour III, thepractice for the past 6 to 10 years on this Tour hasbeen to take two -15-minute rest-breaks. Seven ofthe employees acknowledged that at various timesthey had seen the.postedsigns limitingrest breaksto 10 minutesin both the former and present break-rooms.- However, the employees testified that nei-ther their present -Tour III supervisor Dale Stuvernor his predecessor Max Cassing disciplined themfor taking the extended rest breaks. One of the em-ployees also stated that the 10-minute limitationswere 'enforced only' when the volume of mail washeavy or when outside postal officials visited thefacility.-Although Supervisor Stuver testified to theeffect that since -assuminghis position in 1978 onTour III he had never reprimanded the employeesfor taking the extended breaks, there is evidencethat the Respondent on several occasions attemptedto enforce the 10-minute break rule uniformly. On19December 1974 Supervisor Cassing enforced therule on' Tour III employees and they complied. Asa result of Cassing's action the Union filed, a griev-ance assertingthat the past practice was 15-minuterest breaks. The grievance was denied by the Re-spondent- through step 3 of the contract grievanceprocedure and was not pursued to arbitration. Theemployees continued to abide by the 10-minutebreak rule but returned to the 15-minute practicewithin 1- or 2 months. In 1979 Supervisor Stuveradvised Tour III employees during a meeting thatthe 10-minute rule would be strictly enforced.Stuver's action was a direct result of instructionsby his superior, Postmaster Frank Chapman. Theemployees abided by this directive for about aweekand againreturned to the 15-minute practice.of the clerical employees In view of the basis for our dismissal of thecomplaint's 8(a)(5)allegations as set forth below,we find it unnecessaryto pass on the merits of this exception and the Respondent's related argu-' "ment that bargaining authority on this issue has not been delegated to thelocal275 NLRB No. 57 POSTAL SERVICEOn 6 July 19824 Loberta DuPatz, who was serv-ing as a temporary supervisor 5 on Tour III as asubstitute for Stuver, was directed by Chapman toenforce the 10-minute rest break. The specific inci-dent which precipitated this directive was that on aprior workday the mail volume had been heavy onTour III and had not been processed before theend of the Tour. DuPatz 'attributed this failure inpart to Tour III employees having taken 15-minuterest breaks that day. The credited testimony clearlyindicates that in the meeting at which DuPatz in-formed TourIII clericalemployees that the 10-minute restbreaks would-be strictly enforced, shealso said that if the mail were light she did not carehow long a break employees took. For several daysthe employees observed DuPatz' directive but re-sumed their15-minute restbreaks when Stuver re-turned.However, on 26 July DuPatzagain re-placed Stuver and enforced the .10-minute rule.There is no indication that at times she made ad-herence to the rule contingent on a heavy volumeof mail. Thereafter, the Union filed a grievance as-serting that the 15-minute rest breaks had alwaysbeen tolerated by the Respondent. Again the griev-ance was denied by the Respondent through step 3of the grievance procedure and the Union did notfile for arbitration.6In his decision the judge found that the pastpractice for clerical employees on Tour III was totake 15-minute rest breaks, and that the Respondentknew of this practice and tolerated it. Although thejudge noted the Respondent's 1974 and 1979 en-forcement of the 10-minute rule, he,also noted thatin both instances the enforcements were short livedand that employees soon returned to the prior 15-minute standard. Based on these findings the judgeconcluded that the Respondent had a duty to givenotice to and bargain with the Union concerningthe limitation on employee rest breaks.Contrary to the judge, we do not agree with thedetermination that the Respondent violated Section8(a)(5) by uniformly applying its established gener-al rest break policy.' Here the evidenceisclearthat all employees were aware of the Respondent'spolicy'on rest breaks and that employees on ToursI and II complied. Seven of the employees on TourIII acknowledged that they had seen thesigns lim-4All dates are in 1982 unless otherwise indicated5A temporary supervisor is an employee who is periodically designatedto replace a permanent supervisor for periods ranging from a single dayto several weeksWhen the permanent supervisor returns the employeeresumes his normal duties6No party has requested that this proceeding be deferred to thegrievance/arbitration procedure'7 In light of the undisputed testimony that'DuPatz on6 July did notattempt to restrict 15-minute rest breaks on light mail days, it appearsthat the uniform application of the 10-minute rest break policy did notoccur until 26 July'361iting restbreaks to10 minutesin both the formerand present breakrooms. Further, the Respondentattempted to enforce -this rule on Tour III employ-ees in1974 and 1979. Although we `note that theemployees were never disciplined for disregardingthe rule and taking the extended' breaks, we consid-er this partial breach of an otherwise uniformly ap-pliedwork rule inadequate basis to' bar the Re-spondent from again applying the rule in a uniformmanner toall its clerical employees. Accordingly,we shall dismissthis allegation of the complaint.The judge also found that the Respondent violat-ed Section 8(a)(1) when temporary supervisorDuPatz threatened to file a lawsuit against theUnion.We agree- with ,the Respondent's exceptionto this finding and for thereasons setforth belowwe dismiss this allegationof the complaint.In. 1980,DuPatz transferred to Sedalia from apostal facility in Phoenix, Arizona. In addition toher, regular clerical duties, she served as temporarysupervisor on Tour III and performed administra-tivework for Postmaster Chapman during the dayand eveningTours. InMarch the Union filedgrievanceswith the Respondentasserting thatDuPatz was receiving preferential treatment in jobassignmentsand work hours.Thereafter, on 5 April, while DuPatz was actingas a temporary, supervisor, she met privately at thefacilitywith Robert Smith who was president .of 'the Union for the State of Missouri. According tothe testimony by Smith, DuPatz stated that therewere "too manygrievancesbeing filed"againsther, that the Union 'was trying to block her in at-taining hergoals,and that she felt the Union washarassingher. Smith further testified that DuPatzstated that her husband had retained an attorney inPhoenix, Arizona, and she was forwarding informa-tion on the grievances filed to him, and that the at-torney instructed her that they would wait for thecorrect moment when the Union made a mistake orsaid the wrong word at which time they would filean action in civil court against the Union. DuPatzfurther stated that it would not be a "petty localunion," but that she would.file suit against a na-tional union whose headquarters were in Washing-ton,D.C. Smith replied that the Union was onlyresponding to its membership who believed thatshe was receiving preferential treatment. 'Unlike the judge, we do not hold the Respond-entaccountableforDuPatz'remarks.HereDuPatz' remarks, while acting as a. temporary low-level supervisor, concerned the filing of a civil law-suit on her own personal behalf and cannot be con-strued to involve any threatened retaliation by theRespondent. The cases relied on by the judge in-volving threats by an employer -or, union are thus 362-DECISIONSOF NATIONALLABOR RELATIONS BOARDinapposite. In the absence of any knowledge by theRespondent, of these statements or any additionalcircumstance which would make them. attributableto the Respondent, we do, not find that such astatement by DuPatz is unlawful. In this regard, weparticularly note that the threat of the lawsuit didnot involve a form of retaliation by DuPatz withinthe framework of her supervisory responsibilities.Accordingly, we shall dismiss this allegation- of thecomplaint." ---ORDERThe National Labor Relations Board orders thatthe Respondent, United States Postal Service, Se-dalia,Missouri, its officers, agents, successors, andassigns,shall'1.Cease and desist-from.(a)Making.coercive or threatening statements toemployees such as threatening more onerous work-ing- conditions or loss of promotional opportunity,or by threatening loss of an employee's position, inorder to discourage' support for or activities on.(b)In any like or related manner interferingwith, , restraining, or coercing employees in-the-ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act. --(a)Post at U.S. Postal Officein Sedelia,Missou-ri,copies -of the attached notice marked "Appen-dix.-9Copies of the notice, on forms provided bythe Regional Director for Region 17, after beingsigned by the Respondent's authorized representa-tive,- shall be'posted by the_Respondent'immediate-ly upon receipt andmaintainedfor 60 consecutivedays in - conspicuous places - including, all placeswhere notices to employees are customarily posted.Reasonable steps shall be ' taken by the Respondentto ensure that the notices are not altered, defaced,-or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of - this Order whatsteps the Respondent has taken to comply.MEMBER DENNIS, concurring in part and dissent-ing in part.,B In view of the basis of our dismissal of this allegation, we fmd it un-necessary to consider the Respondent's contention that DuPatz'-threats ofa lawsuit werejustified as based on practices she believed unlawful underTitle VII of the Civil' Rights Act, or the impact ofBillJohnson's Restau-rants vNLRB,103 S Ct. 216 (1983), on'such a threat of lawsuit9 If this Order is enforced by a Judgment of a. United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "Iwould find that the Respondent knowingly tol-erated 15-minute rest breaks on Tour III for manyyears, thereby elevating Tour III 15-minute breaksto a term of employment that the Respondentcould not unilaterally change. I therefore agreewith the judge that the Respondent's unilateralchange in Tour III rest breaks without affordingthe Union an opportunity to bargain violated Sec-tion 8(a)(5).I agree that the Respondent did not violate Sec-tion 8(a)(1) by threatening to file a lawsuit againstthe Union: Loberta_DuPatz, while actingas a tem-porary supervisor, told Union President Smith thattherewere "too many grievances being filedagainsther as an employee." The record shows(and the statement supports) that DuPatz was notcomplaining about grievancesagainsther in her su-pervisory capacity, but rather grievancesagainsttheRespondent based on its alleged preferentialtreatment of her in her employee capacity. Underthese peculiar circumstances, I find that DuPatzwas speaking only for herself and that the state--meni is notattributable to the Respondent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat -we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT make coercive or threateningstatements to - employees such as threatening moreonerous working conditions or loss of promotionalopportunity, such as threatening an employee withloss of his position, in order to discourage supportfor or activities on behalf of the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.'UNITED STATES POSTAL SERVICEDECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried before me at Sedalia, Missouri, onNovember 2, 3, and '16,1 pursuant to a complaint issuedAll dates refer to 1982 unless otherwise indicated POSTAL SERVICEby theRegional Director for Region 17 of the NationalLaborRelations Board on September 20,' and which is,based on a charge filed by Sedalia,Mo. Local,AmericanPostalWorkers Union,AFL-CIO (Union)The complaint alleges that United States Postal Service(Respondent)has engaged in certain violations of Section8(a)(1) and(5) of theNational Labor RelationsAct (theAct).'Issues-1.Whether Respondent violated Section 8(a)(5) of theAct by unilaterally reducing employees' two daily restbreaks from 15 to 10 minutes.2.Whether Respondent violated Section 8(a)(1) of theAct when its supervisors and agents made certain allegedthreats to employees because said employees were en-gaging in protected concerted activities:,-(a) Imposition of more onerous working conditions-(b) Elimination of an employee's job.-(c) Filing a lawsuit against the Union.All parties were given full opportunity to' participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to.argue orally, and-to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.2On the entire record of thecase,and from my obser-.vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF' FACT1.RESPONDENT'S BUSINESSRespondent provides postal- services for the 'UnitedStates of America and operates a facility in Sedalia, -Mis-souri.Respondent admits, and I find, that the Board hasjurisdiction over Respondent and the allegations con-tained in the complaint by virtue of Section 1209 of thePostal Reform Act of 1970, 39 U.S.C. §101, et seq:H. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that Sedalia,Mo. LocalAmerican Postal Workers Union,AFL-CIO is Ia labor -organization within the meaning of Section 2(5) of theAct.2The General Counsel has filed a motion to strikeRespondent',s ap;pendices I and 2 appended to its briefon the groundsthatsaid docu-ments-were never offered at hearing noradmitted into evidence and thatthe General Counsel hasnot hadan opportunityto cross-examine wit-nesseswith respect to thesedocuments Respondentobjectsto-the motionof the General Counsel and claims thatit is merely complying with myorder whichin substancerequested a copy of anything whichregulatedbreaksAppendix 1 is described by Respondentas a document consideredby the parties to be part ofthe NationalAgreementexecutedJuly 21,1978Appendix2 is aPS Form 4855, whichregulatesthe daily oper-ations of a custodian,includingbreaksIgrant the General Counsel'smotion tostrikeAt p 104 of the record,I requested as an appendix onlybona fide Federal regulations which the partiesmight assume would be ina law library Further, thedocuments are otherwisenot properlypresent-ed for my consideration SeeGeary Ford,261 NLRB 1149 fn 1 (1982), S.Freedman Electric,256 NLRB 432 fn 1 (1981)III.THE ALLEGED UNFAIR LABOR PRACTICES -363A. The FactsFor the last several years, the asserted policy of theU.S. Post Office at Sedalia, Missouri, has been that allnonsupervisory employees are entitled to two 10-minuterest breaks every tour (shift) worked. This policy hasbeen' stated to new employees when they are newly,hired, and it has been reflected in signs posted in theformer breakroom on the second floor of the post officeand in-the present breakroom on the first level.3 More-over, Respondent has presented Postmaster Frank Chap-man and a former officer-in-charge of the Sedalia PostOffice Gleen Procter,4 as well as other current postal su-pervisors to testify that such a policy exists. I find thatsaid policy of two 10-minute breaksexists,ispublicized,isknown to employees, is generally enforced,and is ap-parently observed by the majority of Respondent's em-ployeesat Sedalia.I further find that an exception to this-policy exists forcertain of Respondent's insideclerical employees whowork on Tour III. This shift begins around noon-thereissome slightends around 9 p.m. The General Counsel presented nofewer than eight witnesses who testified that an-informalpast practice -developed over the past several years bywhich these individuals, with tacit supervisory approvalor at least acquiescence, took two 15-minute break peri-ods. each and.every day. Since 1978, the supervisor forTour III has been Dale Stuver, a witness called by Re-spondent. He did not seriously contest the testimony oftheGeneral Counsel's witnesses that 15-minute breakswere -tolerated.5, Occasional exceptions to this practice2These signs read,"Please LimitRest Breaks to 10 Minutes " Fromtime to time, these signsfell from thewall and were partially obscuredby office equipment and similarobjectsHowever,Ifind that all wit-nesses calledby the General Counsel'were aware of the message con-tained on these signsand first learned of the-message when the signswere posted severalyears ago4Procter temporarily replaced Chapman while,the latter attended,,atraining session betweenApril and July 19816 Indeed,a portion of Stuver's testimony on cross-examination' is re-vealing -Q I believe you testifiedthat since the Sedalia Postal Servicecame under Columbia,you all startedenforcing this 10-minute breakrule, is thatcorrect?A I believeitwas JuneQ Was it at that tunethat you began enforcing the 10-minutebreaks?-`A YesQ Prior tothat time,had you enforcedthe 10-minute break rule?A Notreal strictQ Part of that time had employees prettygenerally taken about a15-minute break')A SometimesQ Priorto June of1982, the fact that theseemployees took a 15-minute breakdidn't really bother you,did it, as long as they gottheir work dohe9A No, it didn'tQ So you'wouldn't go and reprimand an employee for taking a15-nunute breakif hewas getting his work done,isn't that correct?A No, I don'tguess I did'Q You neverreprimandedany of the TourIII employees regard-ing taking a longer than 10-minute break,did you?A NoContinued 364DECISIONS OF NATIONAL LABOR' RELATIONS BOARDoccurred when, a postal inspector or vistor from outsidethe local post office wason the premises,or when themailwas exceptionally heavy. Then Stuver passed theword to take only 10-minute breaks and the employeescomplied. After the visitor left, or after the mail returnedto normal, it was back to businessas usual and15-minutebreaks were the order of the day.The origins of the 15-minute breakexistingoutside theformal structure of the post office are obscure. Therewas some suggestion that it developed when the break-room was on the second floor, requiring about 2 minutesto , reach it.Apparently, employees started their breaknot upon leaving the worksite, but upon arrival at thebreakroom.Basically,thepracticeevolved becauseStuver and his, predecessor on Tour III. tolerated. it.Stuver testified that he had been ordered by postal super-visors at St. Joe, Missouri, which had responsibility. untilMay or June for the operationat Sedalia,"to back offfrom" strict rule enforcement on his tour because hissubordinates were all members of the Union,and mostwere present or former union officers or stewards. WhileStuver claimed to-have received this information fromChapman, who never addressed this pointin his testimo-ny, and while admitting that rest break enforcement wasnever specifically mentioned, Stuver testified that he hadno real choice but to acquiesce in the longer breaks leststrict enforcement antagonize the Union.It is unneces-'sary to discuss further the origins of the two 15-minuterest breaks on Tour III because how the practice cameto be is not relevant to theissue presentedfor decision.6However, it would be helpful to look at- three localpostal supervisors all senior to Stuver to determine whatthey knew about the past practice of 15-minute breaksand when they knew it.Stuver's immediatesupervisor is Max Cassing;superin-tendent of postal operations and 23-year veteran of thepostal service,all in Sedalia.Since 1968,he has held avariety of supervisory positions in the local post office,one of which was the supervisor position now held byStuver. Presently, he is the second highest ranking postalofficial at Sedalia. -He testified that for the past 10 yearsthe policy at Sedalia has been 10-minute breaks.Later inhis testimony, he further, testified that about 95 percentof the employees observed this standard. (Tr: 686) The 5percent, all on Tour III, were reported to Cassing byStuver, and the former, like the latter, decided for what-Q Butithadbeen yourexperience that the employees,at least onTourIII, had been taking more than 10-minute breaks for some time,isn't that true9A True [Tr pp 665-667]a In May or June, supervision'of the SedaliaPost Officewas trans-ferred fromSt. Joe toColumbia,MissouriAccording to Stuver, thischange set the stage for strict enforcement of the 10-minute break-rule,because Columbiaallegedly would permit the local postofficemore au-tonomy and moreauthorityto treat union officials like other employeesContraryto Stuver,Ifind that the change in supervision had nothingwhatsoeverto dowith bringing this rest break matter to issue Rather, itwas the assignmentof temporarysupervisor Loberta(Lu) DuPatz to re-place Stuver temporarily which caused the issue to arse'Iwill recite thefacts belowever reason to acquiesce in the noncompliance by mostof the Tour III employees.7.Another witness for Respondent was Procter, men-tioned above. Like the other supervisors, he learned soonafter his arrival that certain employees were taking ex-tended breaks. He mentioned it. to Stuver, who agreedthat extended breaks were being taken Procter then or-dered Cassing to order Stuver to enforce the 10-minutebreaks. After Procter's order was passed down the chainof command, the employees on Tour III ignored it andcontinued to take their usual 15-minute breaks. (Tr. 280.)Procter further testified that he was not too concernedwith the noncompliance because he believed that oncethe breakroom was moved downstairs, in early June1981, the problem would cease. Procter left Sedalia inearly July 1981. I find that the employees in questioncontinued taking 15-minutebreaks and Stuver continued 'not to enforce the 10-minute breaktime.: Finally, Proc-ter'sbrief presence at the Sedalia Post Office did notaffect the past practice of 15-minute breaks in any sub-stantialmanner.Next, I look to the testimony of Postmaster FrankChapman, who came toSedalia aspostmaster in 1978.Shortly after his arrival, he learned that the regularclerks on Tour III were taking 15-minute breaks. Indeed,a temporary supervisors named Leonard Hall made re-ports to Chapman that the clerks on_ Tour III weretaking 15-minute breaks.A witness for the GeneralCounsel, Hall testified that before he was designated atemporary and occasional supervisor, he worked onTour III and took 15-minute breaks like the other clerkson that tour. After completing his assignment as a tem-porary supervisor, he returned to his clerk's job and re-sumed taking 15-minute breaks. Not surprisingly, whenhe attempted to enforce the 10-minute official policy onTour III, he met with little or no success. Like Stuver,Chapman attributed his lack of action against employeesto,theirstatus asunion officials.None of the employeeswas ever disciplined for taking extended breaks and nosupervisor, including Stuver, was ever disciplined specifi-cally for this reason. However, Chapman did claim thatboth Cassing and Stuver were rated' down on annualevaluations in part for their failure to deal with thisproblem.In 1974, while,Cassing was Tour III supervisor, he at-tempted 'to change the 15-minute breaks to 10 minutes.He also attempted to change the practice of four personsgoing on break at thesame timeand directed that onlytwo go at thesame-time.The Union filed a grievance onthese two matters which was denied at every stepthrough step 3. (R. Exhs. 3a-3k.) The Union did not takethe matter to arbitration. According to Robert. Smith, awitness for the General Counsel, and grievant in 1974,the matter,was not taken to arbitration because it effec-'Cassmg's lack of action is not surprising since like Stuver, he tolerat-ed 15-minute breaks when he was Tour III supervisor, immediatelybefore Stuver8A temporary supervisor is sometimes called a 204B supervisor, mean-ing an employee from the ranks who is periodically designated a supervi-sor to replace permanent supervisors for periods of time ranging from asingle. day to.several weeksUpon return of the. permanent supervisor,the 204B returns to his or her prior job in the ranks POSTAL SERVICELively became moot. That is;-,either due to a change ofsupervisors or some other reason which the witnesscould not recall, the Tour III employees returned to the15-minute break after losing the grievance, and no oneattempted to enforce the 10-minuterule.Accordingly,pursuing the grievance became unnecessary. Smith iscurrently union president for the entire State of Missouri.In 1974, he held an office with the local union in Sedalia.In July 1980, DuPatz transferred to Sedalia PostOffice after several years of postal experience in othercities, the last one of which was in Phoenix, Arizona. AtSedalia,DuPatz was designated a part-time flexible clerk.From time to time, part of her duties were to substitute'as a temporary supervisor for Stuver and others whowere unavailable for beef periods of time. On Tour III,she became aware that Smith, Robert Creed, anotherwitness at hearing, and other employees were taking 15-minute breaks. At first she said nothing about' this, eventhough Stuver had warned her that his subordinateswere inclined to extend the normal break period and hadto be watched closely.About July 6, a heavy mail day, four trays of mailwere not processed before the tour ended and these hadto be carried over to the next day. DuPatz, then replac-ing Stuver as supervisor, attributed this.failure to com-plete the work to several unnecessary trips by employeesto the bathroom and, most of all, to the rest breaks in-volving an-extra 10 minutes for each employee in herunit.After discussing the matter with Chapman, she helda meeting with employees and told them that some mailhad been delayed the' preceding day and why, in heropinion, this had occurred.9 DuPatz also told employeesthat from that point on the 10-minute rest break wouldbe strictly enforced, and that employee trips to the wash-room would be monitored.ioSeveral of the witnesses called-by the General Counseltestified that DuPatz went on to say that if the mail waslight, she did not care how long a break that employeetook.However, if the mail was heavy, then she wantedno more than 10-minute' breaks taken. DuPatz stronglydenied making these statements. While resolution of thiscredibility matter is not crucial to the issue, I believe theGeneral Counsel's witnesses. It was the alleged heavymail which brought theissue-of rest breaks to a head.Moreover, DuPatz must have known that Stuver wasnot enforcing the 10-minute rest break policy: Accord-ingly, it is likely she made the statementso asnot to an-tagonize Tour III employees too greatly.-For the next few days, all employees -under DuPatztook only about 10-minute breaks. Then Stuver returnedand so did the 15-minute break policy.-At the end of July, DuPatz returned to Tour III as ittemporary supervisor.Again the employees took the9On cross-examination, DuPatz testified that July 6 had been eiicep-tionallywarm and that both the fans and the air-conditioner were notworking It is unnecessary to find whether the mail was delayed for thesereasons and the resultant loss of productivity or because the employeeswere on break longer than DuPatzthoughtwas proper or simply becausethe mail wasinordinately heavyi°As a result of this meeting, Union Steward Ed Lyles filed a gnev-ance contending that DuPatz should have held individual rather than amass meeting (R Exh 10c) This gnevance was later dropped365usual 15-minute, breaks. This time- she spoke to severalemployees individually:Smith and - -otherwitnessesGeorge Brady and Kenneth Wallen. All admitted, in re-sponse to DuPatz' questions, that they were aware thatthey had taken 15-minute breaks and that no one hadmade the decision for them.- Rather, each had made thedecision for himself. Later, the same employees werecalled before Cassing, asked the same questions and gavethe same answers.. DuPatz then gave all Tour III- em-ployees direct orders to take 10-minute breaks in the,future.At this point, Robert Creed filed a grievancealways tolerated. (R. Exh. 10j.) This grievance was proc-essed through step 3 where it was denied on October 1.(R. Exhs. 1, 2, lOg-10j.) The matter did not go to arbi-tration..B.Conclusions and Findings1.The unilateral changeThe General Counsel presented overwhelming evi-dence that, for the past several ' years, the practice ofTour III employees at the Sedalia Post Office was totake 15-minute breaks twice a day. -I further find that thepresent postmaster,Chapman; his temporary replace-ment, Procter; the prior postmaster, Sutton; and thepresent and past immediate Tour III Supervisors Stuverand-Cassing all knew of this practice and all tolerated it.Except for Stuver, all supervisors who testified seem tomaintaina fiction that the continuous practice of 15-minute breaks did not exist. To be sure, over the years,there were, isolated and short-lived attempts to stamp outthe extended breaks. As noted above, in 1974 Cassing at-tempted briefly to enforce the 10-minute standard. Eventhough the Union lost its grievance, the 15-minute restbreak returned within a month or two. In 1979, anotherattempt was made by StuverI to restrict rest-breaks. Thisoccurred when certain' employees began to take, morethan 15 minutes. (Tr p. 666.) Stuver demanded that em-ployees return to the 10-minute break. This new policylasted for only a few. days. Then employees returned tothe 15-minute standard 'which Stuver tolerated. (R. Exh.16.).In light of 'the above history of the 15-minute restbreak at the Sedalia Post Office, f find that Respondenthad a duty to give timely notice of the proposed changein Tour III'rest breaks-and, on request, bargain with theUnion. i iAn employer is required by Sections 8(a)(5) and 8(d)of the Act to bargain with the employee representativeover subjects encompassed within the general categoriesof wages, hours,' and other terms and conditions of em-ployment. There! can 'be little question that,a change inrest break policy is a matter affecting hours and otherterms and conditions' of employment. i 2 Further, 'al-NLRBNLRB v Williamsburg Steel Products Co.,369 U S 736 (1962);Fibre-board Paper Products Corp Y. NLRB,-379U S' 203 (1964)12Production Plated Plastics,254 NLRB 560 (1981) See alsoUnionSavings & Trust Co,242 NLRB 176, 177-178 (1979), affd 643 F 2d 1249(6th Cir. 1981),Cosmo Graphics,217 NLRB 1061, 1066 (1975) 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the rest break policy in the instant case does notderive from the express terms of the collective-bargain-ing agreement, the past practice of 15-minute breaks ele-vates it to term of employment not susceptible to unilat-eral' change. 13In -this case, I find that Respondent was required to'give timely notice, but did not do so, prior to the unilat-,eral change made by DuPatz while she was a temporary-s6pervisor.14 The lack of notice is not surprising since,Respondent has-contended in this case that rest breakswere a privilege, not a right, and that they could be al-tered by Respondent at any time, for any reason. Fur-ther,Respondent claims that over the years only 10-minute rest breaks have been permitted. Accordingly, togive notice to- the Union in this case of a change from a15-minute to a 10-minute rest break would be a tacit ad-mission that Respondent's contentions were not valid.Because no timely notice of the unilateral change inthe rest break was given to the Union, nor did the Unionotherwise have knowledge, the Union was under no dutyto, demand bargaining. In the alternative, I find for tworeasons that such a demand would have been futile: first,as noted above, Respondent had alway claimed that thelength, indeed the existence of rest breaks, was not a bar-gainableissue;, second, the Union was faced with a faitaccompli. 1-5-If the Union did have a duty to demand bargaining, Ifind that the Union's grievance filed about July 29. toprotest the direct order of DuPatz given on July 26 wassufficient to put .Respondent on notice that the Union de-sired to bargain on the rest breakissue. i 6With respectto this grievaice, Respondent claims that it was untimely'and that - a grievance should have' been filed afterDuPatz'massmeeting of July 7. I canagree. The pastpractice of the Sedalia Post Office indicated that anycrackdown on alleged rest break abuse was always tem-porary,Moreover, DuPatz was replacing Stuver on atemporary basis. It was reasonable for the Union to feelthat with Stuver's return would likely come the usual re-laxed -standard'of 15=minute rest breaks. The employeeson Tour III all knew this-and decided it was unnecessaryto protest a rule which would likely last only so long asDuPatz was replacing Stuver. Indeed, the record showsthat Stuver returned shortly after July 7 and with the de-parture of DuPatz went the.10-minute rest break.'Having found that Respondent had a duty'to bargainwith 'the Union, over the issue of length of rest breaksand thatsaid issuesare mandatory subjects of bargaining,I turn next to consider Respondent's argumentthat thecollective-bargaining agreements in this case provide adefense to the unfair labor practice charge. This claimmust be rejected.First,Respondent contends that because the collective-bargaining agreements,national(R.Exh. 15) and local12Peerless Food Products,236 NLRB 161 (1978)14 1 date the unilateral change from July 26when DuPatzgave directorder to Creed and the otheremployeeswho testified15 SeeGeriatrics. Inc,242 NLRB 798 (1979) CompareTalbertMfg,264 NLRB 1051' (1982), citedby'Respondent,where the Board foundadequatenotice givento the Union InTalbert,the Unionfailed to actdiligentlyto demand,bargaining..Here no such notice was given16Triangle Appliance & Furniture Mart,265 NLRB 1473 (1982)(R.Exh. 12) are silent with respect to` length of restbreaks, the Union has waived its right to bargain on thissubject.However, while a statutory right can be waivedby the Union, said waiver must be clear and unmistak-able.Mere silence in the bargaining agreement does notmeet the test.17 The Board has also held that a waiverwill not be lightly inferred but must be clearly evidencedeither by the terms of the parties' collective-bargainingagreement or in the nature' of the prior contract proceed-ing.18 I find in this case that there is nothing in the bar-gaining ''agreement indicating' clearly and unmistakablythat the -Union intended to waive its right to bargain onthe issue at hand, nor does any other valid evidence sup-port this contention.-The Employer's management rights article, article 3, p.4 (R. Exh. 15) of the current collective-bargaining agree-ment does not affect my conclusion that no union waiverexists.This article reads as follows:l s-ARTICLE 3MANAGEMENT RIGHTS 'The Employer shall have the exclusive right, sub-ject to the provisions of this Agreement and consist-ent with applicable laws and regulations:A. To direct employees of the Employer in theperformance of official duties:B.To hire, promote, transfer,assign,and retainemployees in positions within the Postal Serviceand to suspend, demote, ,discharge, or take otherdisciplinary action against such employees:C. To, maintain the efficiency of the operationsentrusted to it:D. To determine the methods,means,and per-sonnel by which such operations are to be conduct-ed:E. To prescribe a uniform dress to be worn byletter carriers and other designated employees: andF. To take whatever actions may be necessary tocarry out its mission in emergency situations,i.e.,anunforeseen circumstance or a combination of cir-cumstances which calls for immediate action in asituationwhich is not expected to be of a recurring-nature..The language quoted above is -clearly insufficient toshow a clear and unmistakable waiver. It does not men-' tion- rest breaks at all, much less give management theunfettered right to change the length of rest breaks atwill.20,.-Moreover, Respondent failed to introduce any extrin-sic evidence of waiver. Accordingly, there is no evi-dence to show that, in negotiating this clause, the parties17Timken Roller Bearing Co." v. NLRB,325 F.2d 746, 751 (6th Cir1963)"18Southern Florida Hotel & Motel,245 NLRB 561, 567-568 (1979)19 Sincep 5 of the agreementismissing,I am unable to tell for certainwhether themanagement-rights article is complete20 Latex Industries,252 NLRB 855; 858 (1980), cfWeltronic Co vNLRB,419,F 2d 1120 (6th Cir 1967), cert denied 398 U S 938 (1970) POSTAL SERVICEeven discussed the possibility that management had aunilateralright to change the length of rest breaks._Finally, I again look to the contract; -article 5, p. 6,which reads as follows:`PROHIBITION OF UNILATERAL ACTIONThe Employer will not take any actions affectingwages, hours, and other terms and conditions of em-ployment as defined in Section 8(d) of the NationalLabor Relations Act which violate the terms of thisAgreement or are otherwise inconsistent with itsobligations under law.This provision is a ' specificrestrainton Respondent'saction here since I have found above that the length ofthe rest break is a matter contained within Section 8(d)of the Act. Article 5 of the contract is more persuasivethan themanagement-rights article to show that- therewas no waiver by the Union in this case. In sum, afterexamining not only the relevant language of the contractquoted above, but in addition, the past practice of theparties, the bargaining history, and the parties' adminis-tration of their agreement, I find no waiver by the Unionof their right to bargain on the length of the rest breaks.I' do find; after considering all relevantissuesand argu-ment, that by makinga unilateralchange in employeerest breaks, Respondent has violated Section 8(a)(5) of--the Act. 212. Imposition of more onerous working conditions' - and loss of promotional opportunityIn April Leonard Hall was performing his duties as anemployee of Respondent. He was not then acting as atemporary supervisor, but was acting as - a safety andhealth representative.22 In that position, Hall was re-,sponsible towork for safe working conditions, reportany hazards to his' immediate supervisor, and to partici-pate in quarterly health and safety meetings with man-agement.An employee named Joyce Thompson, whodid not testify, complained to Hall that certain plastictrays used for sorting mail had become broken. The nor-mally rounded edges contained sharp, jagged edgeswhich had scratched Thompson's arm. Hall agreed thatthe trays were unsafe and notified Stuver of the problem.Stuver agreed with Hall that a hazard existed. Then Hallplaced a red tag on the trays indicating they were unsafe21 InLa Mousse, Inc,259 NLRB 37 (1981), the Board approved theholding of an administrative law judge that an employer'sunilateralchange in the employees' two daily rest breaks from 10 to 15 minutes wasnot a violation of the Act The rationale of the holding was that the uni-lateral change was not sufficiently material,substantial,or significantNeither party has citedLa Mousse, Inc,and Respondent doesnot claimthat the unilateral change at issue in this case was not material, substan-tial,nor significantWhile it seems to me that a one-third percent changeincrease or decrease in rest breaks is material,substantial,and material, Iam, of course, bound by this case,'if it applies However,La Mousse, Inc,can be distinguished because here the employer attempted to reduce thebreaktime by one-third and the effect'on employees is much more severeIfindthat the reduction here ismaterial, substantial,and significant22This positionisa union-sponsored position by which Hall's namewas submitted to management If management approves as it did for Hall,he is placed on a safety and health committee as an employee representa-tive'367and then placed the trays on the side while substituteswere used.The following day, Hall was called to Chapman'soffice and Stuver accompanied him there. Before theconversation began, Chapman asked Stuver to leave. Upto this point, the facts are essentially undisputed. Howev-er, there is a disagreement as to what occurred next. Ac-cording to Hall, Chapman accused him of nitpicking andbeing influenced by, that bunch out there-apparently re-ferring to the other employees on Tour III. When Hallattempted to defend his actions and pointed out that hehad checked with Stuver, Chapman warned that if Hallcontinued to nitpick on safety, Chapman could take thesafety handbook, out on the work floor and make it sorough that no'one could stand it. Then Chapman askedHall how far Hall desired to go in the Postal Service.When Hall answered that he had gone as far as hethought he could, Chapman replied that under the newsupervisory authority at Columbia, Missouri, new oppor-tunities for postmasters and officers in charge (OICs)would be opening up.'- Hall was advised to think about it.Chapman admitted the meeting with Hall and askingStuver to leave. He also admitted using the term "nit-picking" and discussing Hall's future with him. While de-nying that he intended to be critical of Hall or that hediscussed Hall's promotability, Chapman did testify thatother methods could have been better used to deal withthe problems of broken trays. For example, the trayscould have been just thrown away. (Tr. 450-451.) Else-where* in his testimony, Chapman testified that theproper procedure for finding equipment unsafe was toreport it to Stuver or rill out a hazard form and turn thebroken item over to Stuver. (Tr. 448, 524.)It isnot difficult to credit Hall's account of the con-versation. Chapman's account is.evasive and inconsistent.Moreover, Chapman's order to Stuver to leave the roombefore talking to Hall makes Chapman's account suspect.However, it should be noted that the differences betweenHall's and Chapman's accounts are not great. While it isnot clear what Chapman's objection was to Hall's proce-dure, a preponderance of the evidence indicates that Hallwas' being disciplined for exercising his Section 7 rights.That is, in admitting to using the term "nitpicking,"Chapman did `not mean that Hall should have thrown thetrays away or used a different procedure. Rather, Chap-man was suggesting that the safety hazards should havebeen ignored This is a fair interpretation of Hall's ac-count of the conversation which I have credited and noother interpretation is probable. I find, therefore, thatChapman's implicit threats to Hall regarding more oner-ous working conditions and loss of promotional opportu-nity violated Section 8(a)(1) of the Act.23To support my conclusion above, I' note that Hall wasengagingin protected concerted activity in responding tothe complaints of Thompson.24 That' is, if Hall had not23Respondent contends in his brief,p 38, that Chapman's remarkswere friendlyand no reasonable person would feel that his rights werebeing affected This claim,even if true,is irrelevant to an 8(a)(1) viola-tionwhich requires that an objective standard be used By this standard,Chapman's remarks to Hall were coercive-24CfTransport Service Co,263 NLRB 910 (1982), compareCometFast Freight,262 NLRB 430 (1982) 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDacted as he had, he, may have been injured himself.Moreover, there is no credible evidence that Hall did not-follow proper procedures.253.Elimination of an employee's jobThe first witness called by the General Counsel wasRobert Creed, an employee at the Sedalia Post Office forabout 12 years, and currently president of the Union. Forthe past 8 years, Creed's job on Tour III has been as aself-service postal unit technician (SSPC) which meansthatCreed replenishes stamp vending and currencychange machines and does limited maintenance on thesesame machines. In addition, Creed works as a distribu-tion clerk. On'August 4, Creed met with Chapman in thelatter's office and discussed a grievance which Creed hadpreviously filed.' Basically, the grievance was in twoparts and concerned an employee substituting for Creedas SPPC technician. Creed objected first to the substitutenot having a witness present when money was being re-moved from the machines pursuant to usual security pro-cedures followed by Creed. Creed also claimed in thegrievance that the employee was not paid at the higherrate of pay which Creed received for doing this work.At the meeting of August 4, Chapman agreed to the.firstpart of the grievance but denied the second part onthe grounds that the few minutes involved for the substi-tute to do Creed's work did not warrant higher pay. AsCreed persisted in his argument on this point, Chapmanallegedly said, "Maybe I should look into the possibilityof not having an SSPC technician in the Sedalia office."Since Creed was the only employee at Sedalia assignedto duties as an SSPC technician, he interpreted Chap-man's remark as a threat to abolish his job. Accordingly,he promptly incorporated the alleged threat into thegrievance and proceeded to step 3. (R. Exhs. 6a-h.).Chapman denied making the statement in question, butI credit Creed. Not only did Creed promptly incorporatethe statement into the grievance process at step 3, datedAugust 14 (R. Exhs. 6b-e.), but the resemblance ofChapman's statement here to the statement he made toHall,discussed above, is, striking. Basically, I foundCreed to be a more credible witness on this point.Respondent's first defense, that the statement wasnever made, has been rejected above. Next, Respondentargues that, because the grievance was settled, the instantallegation incorporated into the.gnevance at step 3 wasalso settled and the Board should defer to this settlement.This contention must be rejected. It is true that onAugust 18, management `agreed to both of the originalmatters alleged at step 1. (R. Exh. 6h.) However, nomention was made in the final decision of Chapman'sAugust 4 statement to Creed. No arbitration ever oc-curred.Assuming, without finding, that, in proper cir-cumstances, the Board would defer to nonarbitration pri-25 I findthatHall's conductwas also protected becausehe was theUnion's representative on the health and safetycommittee and engagingin protected union activitiesWhile actingpursuant to his duties in a rea-sonable, good-faithway, Hall was coercedin the exercise of his rightsprotected by Sec 7 of the Act CfGeneral Motors Corp,218 NLRB 472,477 (1975), enfd 535 F 2d 1246 (3d Cir. 1976),NLRB v South CentralBell Telephone Co,688 F 2d 345, 354 (5th Cir 1982)vate settlements like that present here,26 I find that sincethe record does not show that the threat was ever con-sidered, not to. mention remedied, the deferral doctrinewould not apply to this case.27On the merits of the issue, I find that Respondent vio-lated Section 8(a)(1) of the Act by Chapman'smakingthe statement in question to Creed. Employees have theright pursuant to Section 7 of the Act to file grievancesand make reasonable arguments in support of them tomanagement. Here there is no contention that Creed, thegrievant, acted improperly. Moreover, even if the griev-ance at issue lacked merit, the filing is still protectedabsent bad faith by the grievant.28 Since Creed's filing ofthe grievance was protected activity, it follows that heshould not have been coerced in the exercise of his rightsto file the grievance and argue in favor of it. The state-ment made by Chapman clearly conveys to Creed thathis job could be in jeopardy. It makes no difference thatChapman lacked power to affect directly Creed's jobtenure.By any objective standard, the statement madeby a postmaster to a subordinate violates the Act. I sofind.4.Filing a lawsuit against the UnionIn the summer of 1980, DuPatz transferred from thePhoenix to Sedalia Post Office. The relocation occurredather request due to her husband's health problems.Shortly after her arrival, DuPatz was the subject of cer-tain grievances filed on behalf of the Union, claimingthat she was receiving unearned preferences in workinghours and job assignments. (R. Exhs. 11(a)-(gg).) Thisoccurred during the spring of 1982. Pursuant to thesedisputes, the Union requested permission of Chapman toexamine her timecards. DuPatz objected in writing to theturnover of her timecards on the grounds that she wasbeing singled out for harassment by the Union. Appar-ently,Chapman turned over her timecards to the Unionover her objection. On April 2, Creed wrote a letter toChapman which reads as follows:Subject: Greivance [sic]To: Mr. F. D. ChapmanPostmasterSedalia,Mo. 65301As outlined in Art. 15 of the National AgreementI am submittingthe followingadditions and correc-tionsto your writtendecision to greivance[sic].#2-Sed-06.The questionof managements rights are not atissue hereexcept for the fact thatyou are abusingthoserights.The factsare thisis thesecond em-ployee that you have workedin this manner. Both26 A review of court and Board cases holding that the so-called defer-ralunder theSpielberg-Collyerdoctrine applies to private settlementagreements negotiated in good faith involving mutual concessions andbenefits is contained inSchaefer vNLRB,702 F 2d 57 (3d Cir 1983)27Becauseemployee rights protected by Sec 7 ofthe Act are in-volved here, it is unlikely whether the Board would defer, even if theissue had gone to arbitration and been expressly considered by the arbi-trator28Wagner-SmithCo, 262 NLRB 999 fn 2 (1982) POSTAL SERVICE369of which have been female. The first did not havethe qualifications you say Mrs. Dupatz has. Also ifMrs. Dupatz were not in this office there would beanother female employee blessed with your favorsand I might add it would most probably be one ofthe same employees that you are refusing to give achance now.Regardless of how Mrs. Dupatz came to be inthis office, the fact once again is that Mrs. Dupatz ison the rolls in the Sedalia, Mo. Post Office as alevel (5) distribution clerk. Also as Postmaster youare not authorized a secretary. If you were youcould hire one for level (4) four rather than level(5) five pay.The Male PTF you refer to replaces the PostOffice Accountant on one of his two days off. Hisother day off being on Sunday so he needs no re-placement there. Therefore this is one day per week,except for leave. The rest of the week he works asa distribution clerk on all tours. As was pointed outin the step 2 hearing Mrs. Dupatz has never workedas a distribution clerk on tour one since being trans-fered [sic] into this office.Mrs. Dupatz's 204b timeis irrelevant to this greivance [sic]. That time isworked by her, by choice. Her clerical time whichis the subject of the greivance [sic] only covers onetour as shown by her time cards. Even if her 204btime were relevant to this greivance [sic] she hasonly worked three (3) days on tour one in the oneyear and eight months that she has been in thisoffice.You say my request exceeds good business prac-tice policies. The fact once again is you [sic] specialtreatment of Mrs. Dupatz effects [sic] the morale ofthe other employees. They feel that you have decid-ed that they do not matter. They believe all thatmatters to management in this office is one employ-,ee, namely Mrs. Dupatz./s/ R. E. CreedPresident [R. Exh.11(i)]On April 5, while the disputes between the Union andDuPatz were raging, DuPatz was working as a tempo-rary supervisor. She sought out Robert Smith, then thepresident of the Union for the entire State of Missouri,and asked him to meet with her privately in the lockerroom. This was about 2 p.m. There is some conflict be-tween the parties as to what was said at this point. Ac-cording to Smith, Dupatz stated that too many griev-'ances were being filed against her and that she did notlike it. She added that the Union was trying to keep herfrom reaching her attained goals that she had set in thepostal service. Smith replied that no grievances werefiled against her personally, but only against alleged vio-lations of the contract. Then DuPatz stated that theUnion was harassing her by the number of grievancesbeing filed and she added that her husband had retaineda lawyer in Phoenix, Arizona, and she was forwardinginformation regarding the grievances to him. The attor-ney told her to wait for the Union to make a mistake andthe attorney would file an action against the nationalunion in Washington, D.C. The conversation concludedby Smith explaining that he could not prevent her fromfiling a civil suit, but that, in filing the grievances, theUnion was only responding to the wishes of its memberswho felt she was receiving preferential treatment.According to DuPatz, she asked Smith if he wasaware that Creed was writing a letter to the postmasterusing her name. Smith replied that there was nothingpersonal about this, but that Creed was trying to accom-plish something and that was his way of doing it. ThenDuPatz stated, "I think it would be best for Creed tofind some other way to do it without using my name, be-cause if my rights are infringed upon, I will get an attor-ney to take care of it-to take care of my rights." WhileDuPatz denied ever mentioning the possibility of filing alawsuit to Smith, she admitted having consulted by tele-phone with a California attorney named Hilton, becausethe Union was asking for her timecards and asking abouther job assignments.Respondent argues that even if I find that a threat wasmade-as I do-DuPatz was not acting as an agent ofthe postal service. (Br. 39.) I reject this argument andfind that DuPatz, was a temporary supervisor when shemade the threat to Smith. As such, her conduct is imput-ed to Respondent.Respondent also contends (Br. 39, 40-41) that DuPatz'conduct was protected activity under Title 7 of the CivilRights Act. No Board decisions are cited for this propo-sition. I note that in neither the version of events provid-ed by Smith nor by DuPatz is there a claim of sex dis-crimination.Moreover, DuPatz never attempted to file acomplaintwith the EEOC. While I express no legalopinion about Creed's letter of April 2, other than to finditwas unnecessarily inflammatory and poorly written, Iam confident that by itself or when considered withother evidence in the case, it provides no defense to thecharge at issue here.,`InBell & Howell Co.,230 NLRB 420 (1977), affd. 598F.2d 136 (D.C. Cir. 1979), cert. denied 442 U.S. 942(1979), the employer attempted to defend an unfair laborpractice, charge of failing to bargain with a union byclaiming that said union discriminates against women.The Board rejected this asserted defense as basically ir-relevant to the question whether the employer refusedand failed to recognize and bargain with the certifiedrepresentative of its employees as their exclusive bargain-ing representative.29 The Board also noted that any-em-ployees claiming that a union has discriminated againstthem has a remedy with the Equal Employment Oppor-tunityCommission. As noted above, DuPatz never at-tempted to file charges with the EEOC. Further,DuPatz, though a temporary supervisor at the time ofthe remark made to Smith, could have filed charges withthe Board claiming that the Union was attempting to dis-criminate 'against her.30 There is no evidence that shedid this.I turn now to find on the basis ofClyde Taylor Co.,127 NLRB 103 (1960), that Respondent violated Section8(a)(1) of the Act because of the statements made by29 See alsoHandy Andy, Inc,228 NLRB 447 (1977)30 Bell & Howell Co,supra, 230 NLRB at 422, 423 fn 19 370DECISIONSOF NATIONALLABOR RELATIONS BOARDDuPatz to Smith The making of a threat by an employ-er to resort to civil courts as a tactic calculated to re-strain employees in the exercise of rights guaranteed bytheAct is unlawful .3 i In this case, it is clear that theUnion has a protected right to file grievances. No evi-dence of bad faith is apparent. Under the credited facts,her threats to file a lawsuit are clearly meant to coercethe Union in the exercise of its protected rights to filegrievances.3 2CONCLUSIONS OF LAW1.The Respondent, U.S. Postal Service, is now, and atall times materialhas been, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of.the Act.2.The Union, Sedalia, Mo. Local, American PostalWorkers Union, AFL-CIO is a labor organization withinthe meaningof Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin themeaningof Sec. 9(b) of the Act:All employees in the bargaining unit for which[American Postal Workers Union, AFL-CIO-PostalClerks] has been recognized and certified at the Na-tional level as set forth in Article 1 of the collec-tive-bargaining agreement effective July 21, 1981,through July 20, 1984.4.At all times material to this case, the Union hasbeen the exclusive collective-bargaining representative ofthe employees described in paragraph 3 above for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.Respondent-has violated Section 8(a)(5)-and-(l) ofthe Act by unilaterally, without. prior notice to or con-sultationwith the Union, imposing on the employees inTour III, which employees are part of the unit describedin paragraph 3, two 10-minute rest breaks each workdaywhen said employees had previously.been allowed two15-minute rest breaks each workday.6.Respondent has violated Section 8(a)(1) of the Actby committing the following acts because employees31ElectricalWorkers IBEW Local 11 (John G. Kelley),258 NLRB 374(1981)s2 Inlight of'the facts relating to this issue,itmay be more than purecoincidence that DuPatz decided in July to reduce the breaks of Tour IIIemployees, many of whom were union officials, to 10 minutes When the''facts of DuPatz'relationshipwith the Union are considered as a whole,there is a strong element of retaliation implicated in the unilateral changewere engaged in union or other protected concerted ac-tivities; and the result of which was to coerce employeesin the exercise of their rights protected by Section 7 ofthe Act:(a)By its supervisor, Chapman, threatening toimpose more onerous working conditions on em-ployees and threatening an employee with the lossof promotional opportunity.(b)By its supervisor, Chapman, threatening toeliminate the job of an employee.(c) By its supervisor, DuPatz, -threatening to filea lawsuit against the Union.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended -that Re-spondent cease and desist therefrom and take certain af-firmative action necessary to effectuate the policies ofthe Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally changing its Tour IIIrest breaks from 15 minutes to 10 minutes and havingalso found that, Respondent violated Section 8(a)(1) oftheAct by its supervisors threatening employees withmore onerous working conditions and the loss of promo-tional opportunities, with the loss of an 'employee's posi-tion and with a lawsuit against the Union because em-ployees were engaged in union or other protected con-certed activities, itwill be recommended that the 10-minuterest break policy for Tour III employees be re-scinded and withdrawn.Itwill also be recommended"that Respondent restorethe status quo which existed at the time of its unlawfulactions by reinstating the 15-minuterest break for TourIII employees except when the mails are heavy or whenoutside visitors or inspectors are present as determined ingood faith by the immediate supervisor of Tour III em-ployees. It will be further recommended that Respondentbe ordered to expunge from its records any reference to-Tour III employees taking rest breaks for 15 minutes orless.33[Recommended Order omitted from publication.]asSterling Sugars,261 NLRB 472 (1982).